EX‑35.5 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of August 1, 2013, by and among Banc of America Merrill Lynch Commercial Mortgage Inc., as Depositor, Wells Fargo Bank, National Association, as Master Servicer, Certificate Administrator, Certificate Registrar, Authenticating Agent and Custodian, Midland Loan Services, A Division of PNC Bank, National Association, as Special Servicer, Situs Holdings, LLC, as Trust Advisor and Deutsche Bank Trust Company Americas as Trustee, with respect to Commercial Mortgage Pass-Through Certificates Series 2013-C11 (the "Agreement").
